Citation Nr: 1453668	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971, including service in the Republic of Vietnam from December 1968 to December 1969.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2013, the Veteran participated in a Board videoconference hearing at the Philadelphia RO before the undersigned Veterans Law Judge sitting in Washington, DC.  

In reaching its decision below, the Board has reviewed the VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  But for a copy of the September 2013 hearing transcript, the records in the electronic VA claims files are largely duplicative of the information currently contained in the paper claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral lower extremity peripheral neuropathy which he claims is causally related to or aggravated by his service-connected diabetes mellitus.  Alternatively, he theorizes that his peripheral neuropathy may be causally related to his presumed exposure to Agent Orange in Vietnam.  

The Veteran's service treatment records are negative for complaints or findings of peripheral neuropathy or diabetes mellitus.  

Post-service VA medical records show that in April 2008, the Veteran was diagnosed as having diabetes mellitus.  At that time, a diabetic foot examination was performed and revealed no abnormalities.  The Veteran's pulses were noted to be palpable and his sensation was intact using a monofilament test.  Subsequent VA clinical records dated to March 2012 show that the Veteran continued to receive treatment for diabetes mellitus.  These records, however, are entirely negative for complaints or findings of peripheral neuropathy.  In fact, the Veteran's extremities were consistently found to be without abnormality on repeated examinations.  

The Veteran was afforded a VA medical examination in September 2010 at which it was noted that he had been diagnosed as having diabetes mellitus in 2007.  The Veteran reported a history of burning in his feet as well as numbness in his arms when driving, possibly since 2000.  He also reported numbness in his left face since at least 1993.  Examination showed decreased cold sensation about 10 centimeters distal to the knees and vibration decay at the first MTP joints.  The assessment was peripheral neuropathy.  The examiner indicated that because the Veteran reported the onset of symptoms as early as 2000, it seemed too far in advance of his diagnosis of diabetes mellitus to accept it as a related condition.  The examiner also mentioned that diabetes mellitus could aggravate symptoms of established peripheral neuropathy, but unfortunately failed to indicate whether this was the case with the Veteran's diabetes mellitus and peripheral neuropathy.  

In an October 2010 statement, the Veteran indicated that the examiner had erroneously recorded his medical history.  He explained that he recalled that the onset of his symptoms of burning in his feet had begun in 2007, not in 2000.  In an October 2010 statement, the Veteran's spouse indicated that back in early 2008, she noticed that the appellant had begun to wear socks to bed.  She recalled that the Veteran had told her that his feet started out feeling as if they were on fire, but then got extremely cold.  She indicated that his feet and lower legs were now so uncomfortable with numbness and tingling that he had difficulty falling asleep.  

In May 2011, the VA medical examiner provided an addendum to his September 2010 VA examination report.  He indicated that the Veteran may not meet the American Diabetes Association criteria for a diagnosis of peripheral neuropathy, as he did not have monofilament testing and had exhibited preserved ankle jerks at the September 2010 VA medical examination.  Rather, the examiner commented that the Veteran had symptoms which were suggestive of small fiber peripheral neuropathy.  He also noted that the medical records did not record any complaints related to peripheral neuropathy.  From this, he indicated that he could only infer that although the Veteran was experiencing burning in his feet, it was not sufficient to cause him to volunteer this as a complaint.  Based on the record, the examiner concluded that the Veteran symptoms of small fiber peripheral neuropathy were related to nonservice-connected factors, although he did not provide a rationale for that conclusion.  He further indicated that he could not establish any indication of aggravation after the diagnosis of diabetes mellitus.  

After reviewing all of the evidence of record, the Board finds that it remains unclear whether the Veteran currently has peripheral neuropathy of the lower extremities and, if so, whether that condition is causally related to his active service and/or causally related to or aggravated by his service-connected diabetes mellitus.  Under these circumstances, another medical examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records from the Philadelphia VA Medical Center/Fort Dix Community Based Outpatient Clinic for the period from March 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran a VA medical examination to determine the nature and etiology of his claimed peripheral neuropathy of the lower extremities.  Any necessary studies, tests, and evaluations deemed necessary by the examiner should be performed in connection with the examination, to include monofilament testing if required.  

Access to any additional records in the Virtual VA and VBMS files must be provided to the examiner for review in connection with this examination, and it should be confirmed that such records were available for review.  

It should be noted that the Veteran and his spouse are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the appellant and his spouse, the examiner should provide a fully reasoned explanation.

After reviewing the record and the results of any necessary diagnostic testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has peripheral neuropathy of the right and/or left lower extremities.  The examiner must comment upon the September 2010 and May 2011 VA medical opinions.  

If a diagnosis of peripheral neuropathy of the right and/or left lower extremity is deemed appropriate, the examiner should provide an opinion as to whether it is at least as likely as not that such disability is:  (a) causally related to his active service or any incident therein, including presumed exposure to Agent Orange; (b) caused by the appellant's service-connected diabetes mellitus; or (c) aggravated by the appellant's service-connected diabetes mellitus.  The examiner must comment upon the September 2010 and May 2011 VA medical opinions.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above development is completed, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, issue the appellant and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



